Title: Two Notes to Franklin at the Hotel d’Hambourg, from Michel Adanson and John Greenwood, [between 30 December 1776, and 27 February 1777]
From: Adanson, Michel,Greenwood, John
To: Franklin, Benjamin


These brief communications, from men of some distinction, are undated, but have an address that provides a bracket of plausible dates. We know that Franklin was at the Hotel d’Entragues until December 29 and at the Hambourg by January 8; hence he moved at earliest on December 30. He arrived at Passy on or about Feb. 27.These notes might have been written at any time between.

  
I. From Michel Adanson
ce jeudi à 9 h. du matin
Mr. Adanson a l’honneur de présenter ses respects très-humbles à Monsieur Franklin, en lui envoiant son adresse qu’il a oublié de lui laisser; et il le prie de vouloir bien la communiquer à Monsieur Daine avec l’assurance de son respect.
 
Addressed: A Monsieur / Monsieur Franklin / à l’hôtel d’hambourg, / ruë Jacob
 
II. From John Greenwood
Fryday morng. Hotel de la Providence Rue d’Orleans St Honoré.
Mr. Greenwood presents his respects to Dr. Franklin will do himself the pleasure of waiting on him on Sunday morning to know if he has any comands. Mr. G. leaves Paris on Sunday.
 
Addressed: Monsieur / Mons: Franklin / Hotel d’Hambourg / Rue Jacob. / F. St. Germaine.
Notation: Greenwood
